                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                      )
                                               )
                             Plaintiff,        )
                                               )
                      v.                       )
                                               )                   No. 3:20-CR-29-RLJ-DCP
                                               )
MICHAEL W. ROBERTS,                            )
                                               )
                             Defendants.       )


                              MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28

U.S.C. § 636(b) for disposition or report and recommendation as may be appropriate. This case

is before the Court on Defendant Michael W. Roberts’s Motion to Continue Trial Date [Doc. 37],

filed on June 17, 2020. The Defendant asks the Court to continue the July 8, 2020 trial date, and

the other deadlines in this case, because counsel needs additional time to confer with the

Defendant and to prepare for trial. The motion indicates that the Government does not oppose

the requested continuance. The parties have conferred with Chambers and agreed on a new trial

date of August 18, 2020.

       The Court finds the motion to continue the trial and other deadlines is unopposed and

well-taken. The Court also finds that the ends of justice served by granting a continuance

outweigh the interest of the Defendant and the public in a speedy trial.           18 U.S.C. §

3161(h)(7)(A). The Indictment [Doc. 3] charges the Defendant with being a felon in possession

of a firearm on June 23, 2019. The Defendant first appeared in this case on May 4, 2020. Based

upon the motion, the Court finds that defense counsel needs additional time to confer with the




Case 3:20-cr-00029-RLJ-DCP Document 15 Filed 06/19/20 Page 1 of 3 PageID #: 25
Defendant and to prepare the case for trial. The Court finds that trial preparations cannot be

completed by the July 7 trial date or in less than two months. The Court finds that without a

continuance, defense counsel would not have the reasonable time necessary to prepare for trial,

despite counsels’ exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       The Defendants’ unopposed motion [Doc. 14] to continue the trial date is GRANTED,

and the trial is reset to August 18, 2020. The Court finds that all the time between the filing of

the motion for a continuance on June 17, 2020, and the new trial date of August 18, 2020, is

fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

§ 3161(h)(1)(D) & -(7)(A)-(B). The parties agreed on a new schedule in this case, which is set

out below.

       Accordingly, it is ORDERED as follows:

               (1) Defendant Roberts’s motion to continue the trial and schedule
               [Doc. 14] is GRANTED;

               (2) The trial of this matter is reset to commence on August 18,
               2020, at 9:00 a.m., before the Honorable R. Leon Jordan, United
               States District Judge;

               (3) All time between the filing of the motion on June 17, 2020,
               and the new trial date of August 18, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

               (4) The deadline for filing pretrial motions is extended to July 10,
               2020. Responses to pretrial motions are due on or before July 24,
               2020;

               (5) The parties are to appear before the undersigned for a final
               pretrial conference on July 28, 2020, at 11:00 a.m.;

               (6) Motions in limine must be filed no later than August 3, 2020;

               (7) The deadline for concluding plea negotiations and providing
               reciprocal discovery is extended to August 4, 2020; and




                                                2

Case 3:20-cr-00029-RLJ-DCP Document 15 Filed 06/19/20 Page 2 of 3 PageID #: 26
            (8) Requests for special jury instructions, supported by citations to
            authority pursuant to Local Rule 7.4, shall be filed by August 7,
            2020.

      IT IS SO ORDERED.

                                                  ENTER:

                                                  _________________________
                                                  Debra C. Poplin
                                                  United States Magistrate Judge




                                             3

Case 3:20-cr-00029-RLJ-DCP Document 15 Filed 06/19/20 Page 3 of 3 PageID #: 27
